The bail bond of Coleman, as principal, was forfeited, and upon final hearing the judgment nisi was made final. The brief presents two questions for adjudication: first, it is urged the bond should have been quashed, because it recites the principal was charged by "complaint" with the offense named, in the County Court; and second, because an information was not filed in the County Court at the first term after filing the complaint. Neither of these grounds are tenable as grounds for quashing the bond.
A complaint filed in the County Court may form the basis of the bond. That is, when a complaint has been filed in the County Court the appellant may be required to give a bail bond for his appearance to answer the charge specified in the complaint. As to whether the information was filed or not at the proper time, is a question of fact, and not a ground for quashing the bond, as a matter of law.
As a matter of fact, it seems that a complaint and information were filed in the Justice Court, under the provisions of articles 35 and 36 of the Criminal Procedure, and forwarded thence to the County Court, and filed in that court, and no subsequent information was filed. The errors urged in the brief present no reason for reversing the judgment, and it is therefore affirmed.
Affirmed.
Judges all present and concurring.